Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-2, 4, 7-11, 14, 23, 27-35, 36-41 are pending.  
Priority
Instant application 16347131, filed 05/02/2019 claims benefit as follows:

    PNG
    media_image1.png
    91
    396
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	All references from the 9 IDS(s) received have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
In the response received 6/10/2022, Applicant elects without traverse Group I, claims 1-2, 4, 7-11, 14, 23 and 27-33.  Claims 34-41 are withdrawn as not reading on an elected group.
With respect to the specie election, Applicant elects the composition defined in “Example 2” in Table 2 on page 29 of the specification as filed:

    PNG
    media_image2.png
    483
    678
    media_image2.png
    Greyscale
.
According to Applicant, claims 1-2, 4, 10-11, 23 and 30 read on the elected specie.
Claims 7-9, 14, 27-29 and 31-33 are withdrawn as not reading on the elected specie.
If the elected specie is not identified in the art then Examiner will expand his search to additional species.  
The elected specie was not identified in the art as listed in the example because the art below requires an additional component.
	
Claim Rejection – 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 10-11, 23 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, Applicant has drafted claims to a synthetic combination containing 5 different structural components of which all can have can be varied structurally both in terms of the structural components itself and in terms of the number of each group A-D that can be present in the combination.  For example, 10 component B’s are allowed some of which could be structurally novel.  The result is a massive set of structural members that can then be combined with one another to create an incalculable number of possible combinations.
In the specification, Applicant presents two examples and compares them to two comparative examples.  The number of examples are not capable of testing enough subset space of the entirety of the total set encompassed by the instant claims to meet the possession requirement.  
Further evidence for this position is found in searching for a single component of the composition.  See STN search notes incorporated by reference herein.  When component B alone was searched 52298 structures were identified having overlap with this structure:  

    PNG
    media_image3.png
    211
    654
    media_image3.png
    Greyscale
.
These structures would then need to be combined with the other components that all have structural variety.  Applicant provided 2 examples in the specification.  This supports to position that the total set of possibilities is vast, and that Applicant with the two examples was not in possession of enough sub-sets of the total set to show possession of the genus.  

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) claims 1-2, 4, 10-11, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-4126708 (“the ‘708 patent”).
This rejection applies to the expanded specie wherein there is an additional furanone present in the composition.
The ‘708 patent teaches tobacco aroma utility.
The ‘708 patent teaches individual components known in making a tobacco aroma composition including:  flavor intensifiers such as acetic acid, aliphatic compounds that add cocoa flavor including phenyl acetic acid and maltol, preferred adjuvants including 2,6-dimethyoxyphenol, other flavoring and aroma additives including damascenone and maltol.  The ‘708 patent requires an additional component which is the furanone.  However, the instant claims allow for additional components due to the comprising nature of the claims.
The ‘708 patent fails to teach these components in a specific embodiment.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies combining known elements.  Each component is known in the art for tobacco aroma optimization and thus one could readily combine different components known for the same purpose into a composition.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLINTON A BROOKS/            Primary Examiner, Art Unit 1622